DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 02/18/2021 is hereby acknowledged.

Drawings
The drawings were received on 02/18/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claim 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each time master" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if "each time master" is of the same group or one of the time masters”.
Claim 1 recites the limitation "the time master" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend such limitations as “the each one of the time masters”.
Claim 1 recites the limitation "the time master" in line 10.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3-4.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 1 recites the limitation "the time master" in line 12.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3-4.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 1 recites the limitation "the time master" in line 17.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3-4.  It is suggested to amend such limitations as “the each one of the time masters”.
Claim 1 recites the limitation "the time master" in line 19.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3-4.  It is suggested to amend such limitations as “the each one of the time masters”.
Claim 1 recites the limitation "the corresponding time master" in line 22 and 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time master" in line 24.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3-4 or “the corresponding time master" in line 22 and 23.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 1 recites the limitation "the time master other than the time master selected as the time grandmaster" in line 27.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3-4 or “the corresponding time master" in line 22 and 23.  It is suggested to amend such limitations as “the each one of the time masters other than 
Claim 1 recites the limitation “a time notification frame for synchronization of a time of the time master” in line 29.  It is suggested to amend such limitations as “the each one of the time masters” (if the applicants wants to claim a synchronization of all of the time masters other than the grandmaster), based on instant description on paragraph [0022], or as “at least one of the time masters” (if the applicants only wants to claim a synchronization of one the time masters other than the grandmaster as original recitation suggest).
Claim 2 recites the limitation “time information” in line 3.  It is unclear if this is the same of different from the “time information” recited in line 2 of claim 2 or “the time information” recited in line 3-4 of claim 1.
Claim 2 recites the limitation "the corresponding simple time master" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the simple time master" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected for at least depending on rejected claim 2.  
Claim 4 recites the limitation “each simple time master “in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend such limitations as “each one of the simple time masters”.
Claim 4 recites the limitation “the corresponding simple time master “in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "each time master" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if "each time master" is of the same group or different from “time masters” recited in line 3, or “one of the masters” recited in line 3.  It is suggested to amend such limitations as “each one of the time masters”.
Claim 4 recites the limitation "the time master" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend such limitations as “the each one of the time masters”.
Claim 4 recites the limitation "the time master" in line 14.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 4 recites the limitation "the time master" in line 16.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 7.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 4 recites the limitation "the time master" in line 16.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the each of the time masters”.
Claim 4 recites the limitation "the time master" in line 21.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 7.  It is suggested to amend such limitations as “the each of the time masters”.
Claim 4 recites the limitation "the time master" in line 23.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 7 or “each of the time masters” in line 17.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 4 recites in line 26 the limitation "the time master other than the time master severing as the grandmaster" in line 27.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 7 or “each of the time masters” in line 17.  It is suggested to amend such limitations as “the each of the time masters other than 
Claim 4 recites the limitation “a time notification frame for synchronization of a time of the time master” in line 27-28.  It is suggested to amend such limitations as “the each of the time masters” (if the applicants wants to claim a synchronization of all of the time masters other than the grandmaster), based on instant description on paragraph [0022], or as “at least one of the time masters
Claim 5 recites the limitation “the time masters” in line 10. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend such limitations as “the time master[[s]]” and the at least one of another of the time master”.
Claim 6 recites the limitation "the time masters" in line 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend such limitations as “the each of the time masters”.
Claim 7 recites the limitation "each time master" in line 7.  It is unclear if "each time master" is of the same group or different from “time masters” recited in line 2, or “one of the time masters” recited in line 3.  It is suggested to amend such limitations as “each one of the time masters”.
Claim 7 recites the limitation "the time master" in line 8, 12-14.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3.  It is suggested to amend such limitations as “the each one of the time masters”.
Claim 7 recites the limitation "the time master" in line 9.  It is unclear if "each time master" is of the same group or different from “time masters” recited in line 2, or “one of the time masters” recited in line 3.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 7 recites the limitation "the time master" in line 11.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3.  It is suggested to amend such limitations as “the one of the time masters
Claim 7 recites the limitation "the time master" in line 15 and 16.  It is unclear if "the time master" is of the same group or different from “time masters” recited in line 2, or “one of the time masters” recited in line 3.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 7 recites the limitation "each of the time master" in line 17.  It is unclear if "each of the time master" is of the same group or different from “time masters” recited in line 2, or “one of the time masters” recited in line 3.  It is suggested to amend such limitations as “the each one of the time masters”.
Claim 7 recites the limitation "the corresponding time master" in line 17 and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the time master" in line 18.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3 or the corresponding time master in line 17 and 18.  It is suggested to amend such limitations as “the each one of the time masters”.
Claim 7 recites the limitation "the time master" in line 21.  It is unclear if "the time master" is of the same group or different from “time masters” recited in line 2, or “one of the time masters” recited in line 3 or “the corresponding time master" in line 17 and 18.  It is suggested to amend such limitations as “the one of the time masters”.
Claim 7 recites the limitation "the time master” in line 22-23.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 1, or “one of the masters” recited in line 3 or “the corresponding time master" in line 17 and 18.  It is suggested to amend such limitations as “the one of the time masters
Claim 7 recites the limitation "the time master other than the time master selected as the time grandmaster" in line 23-24.  It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 1, or “one of the masters” recited in line 3 or “the corresponding time master" in line 17 and 18.  It is suggested to amend such limitations as “the each one of the time masters other than 
Claim 7 recites the limitation “a time notification frame for synchronization of a time of the time master” in line 25. It is unclear if the recited “time master” is of the same group or different from “time masters” recited in line 2, or “one of the masters” recited in line 3.   It is suggested to amend such limitations as “the each of the time masters” (if the applicants wants to claim a synchronization of all of the time masters other than the grandmaster), based on instant description on paragraph [0022], or as “at least one of the time masters” (if the applicants only wants to claim a synchronization of one the time masters other than the grandmaster as original recitation suggest).
Claim 8 recites the limitation "the corresponding simple time master" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the simple time master" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected for at least depending on rejected claim 8.  
Claim 10 recites the limitation "the time master" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend such limitations as “the one of the time masters”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Pietilainen (US 2018/0145821 A1).
Regarding Claim 6, Pietilainen discloses;
A management master (Fig. 1, 2, 4-6: grandmaster GM 101/501) comprising: 
a management master priority requester (Fig. 6, Para. [0030]:  a control part 12) to transmit, when a time synchronization system starts operating, to each of time masters holding time information, a priority request frame requesting a priority that is set for the time master in advance (Para. [0030], [0031]: “a control part 12 handling control signalling communication with respect to transmission, reception, and extraction of control messages including  “time synchronization protocol messages [priority request frame]” to (Para. [0014]) “grandmaster clocks”, “routes “one or more slave clocks 108”, “boundary clocks” collective considered time masters); and 
a management master highest priority processor (Fig. 6: a master clock selection circuitry 18) to transmit, to a time master holding a priority that is highest among priorities of the time masters, a highest priority notification frame (Para. [0014]: “announce messages”) for changing transmission, reception, and extraction of control messages including the announce messages, as described above.” The grandmaster 101 transmits messages 110, 112 such as announce messages that comprise operational parameters of the grandmaster itself.  Para. [0014]: “The announce messages may comprise one or more priority parameters of the grandmaster, one or more clock accuracy estimates computed by the grandmaster itself, and/or any classification parameters.  The operational parameters may be used in the group to determine the grandmaster to which to synchronize the clocks of the group and to determine a hierarchy amongst the grandmasters, when the group comprises multiple grandmaster candidates…run BMCA (best master clock algorithm) or local priority that decides which grandmaster clocks”.  That is the BMCA 18 determines the priority that is highest among priorities in the group of grandmaster, boundary clocks and/or other nodes/networks and sends/transmits an announce messages “that decides which grandmaster clocks and routes are best for creating shortest path synchronization hierarchy [highest priority]”).

Allowable Subject Matter
Claim 1, 4, 5, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


2, 3, and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record other alone or in combination fails to teach or suggest the limitation of:
“a management master to manage the time information and send, to one of the time masters holding a priority that is highest among priorities of the time masters, notification of a highest priority, wherein the management master includes a management master priority requester to transmit, when the time synchronization system starts operating, to each time master a priority request frame requesting a priority that is set for the time master in advance, and a management master highest priority processor to transmit, to the time master holding the priority that is highest among the priorities of the time masters, a highest priority notification frame for changing the priority of the time master to the highest priority, each of the time masters includes a time master priority responder to transmit, after receiving the priority request frame from the management master when the time synchronization system starts operating, to the management master a priority response frame as a response including the priority stored in the time master, a time master highest priority processor to change, when the highest priority notification frame is received from the management master, the priority of the time master to the highest priority, and a time master best master clock algorithm (BMCA) processor to execute processing of comparing the priority of the corresponding time master and the priority acquired from the time master other than the corresponding time master and selecting, as a grandmaster, the time master holding the priority that is highest among the priorities of the time masters, and the grandmaster (i) maintains the 
 “each simple time master being to (i) compare a priority of the corresponding simple time master and priorities acquired from the time masters and the simple time master other than the corresponding simple time master and (ii) transmit a time notification frame; and a management master to manage the time information and send, to one of the time masters holding a priority that is highest among the priorities of the time masters, notification of a highest priority, wherein the management master includes a management master priority requester to transmit, when the time synchronization system starts operating, to each time master a priority request frame requesting a priority that is set for the time master in advance, and a management master highest priority processor to transmit, to the time master holding the priority that is highest among the priorities of the time masters, a highest priority notification frame for changing the priority of the time master to the highest priority, each of the time masters includes a time master priority responder to transmit, after receiving the priority request frame from the management master when the time synchronization system starts operating, to the management master a priority response frame as a response including the priority stored in the time master, a time master highest priority processor to change, when the highest priority notification frame is received from the management master, the priority of the time master to the highest priority that is to be held by a grandmaster, the grandmaster transmits, when the time synchronization system starts operating, to the time master other than the time master serving as the grandmaster, based on the time information held in the grandmaster, a time notification frame for synchronization of a time of the time master, and after 
“a time master priority responder to transmit, when a priority request frame requesting a priority that is set for the time master in advance is received, a priority response frame as a response including the priority; a time master highest priority processor to change, when a highest priority notification frame is received, the priority to a highest priority; and a time master best master clock algorithm (BMCA) processor to execute processing of comparing the priority of the time master and at least one priority acquired from at least one of another of the time master and selecting, as a grandmaster, a time master holding a priority that is highest among the priorities of the time masters, wherein the time master (i) maintains the holding of the highest priority when an additional time master is added to a time synchronization system after the time synchronization system starts operating, the additional time master holding a priority higher than an original priority of the time master selected as the grandmaster and (ii) transmits, to the at least one of another of the time master, based on the time information held in the grandmaster, a time notification frame for synchronization of a time of the at least one of another of the time master” as recited in claim 5; and
“time masters to hold time information and a management master to manage the time information and send, to one of the time masters holding a priority that is highest among priorities of the time masters, notification of a highest priority, the time synchronization method comprising 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633